GOODWYN, Justice.
This is an appeal by one of the respondents below from a purported decree of the circuit court of Colbert County, in equity, overruling her demurrer to the complainants’ (appellees’) bill of complaint. Appellees insist that there is no decree supporting the appeal.
The appeal purportedly is taken from a “decree rendered * * * on the 17 day of December, 1959, overruling the demurrers to the Complainants’ Bill of Complaint.” However, we find no such decree in the record but only a bench note as follows :
“ * * *_ Demurrers of Elsie Dawson overruled. Respondent Elsie Dawson gives notice of appeal on adverse ruling on demurrer. * * *
“C. K. Delony, Judge.”
This is not a decree from which an appeal lies to this court. Only a formal adjudication by the court will support an appeal or assignment of error. Cooper v. Mann, 269 Ala. 505, 114 So.2d 267; Russell v. Russell, 266 Ala. 189, 95 So.2d 80; Mickwee v. Boteler, 265 Ala. 544, 93 So.2d 151; Mangham v. Mangham, 263 Ala. 672, 83 So.2d 721; Herrington v. Hudson, 262 Ala. 510, 80 So.2d 519; Hiller v. Goodwin, 258 Ala. 700, 65 So.2d 152; Creson v. Main, 254 Ala. 369, 48 So.2d 306; Weems v. Weems, 253 Ala. 205, 43 So.2d 397; Bertrand v. Taylor, 250 Ala. 15, 32 So.2d 885; J. R. Watkins Co. v. Goggans, 242 Ala. 222, 5 So.2d 472; Wilbanks v. Mitchell, 239 Ala. 167, 194 So. 513; Cooper v. Owen, 230 Ala. 316, 161 So. 98; Skidmore v. H. C. Whitmer Co., 221 Ala. 561, 130 So. 194; Alabama National Bank v. Hunt, 125 Ala. 512, 28 So. 488; McDonald v. Alabama Midland Railway Co., 123 Ala. 227, 26 So. 165; Jasper Mercantile Co. v. O’Rear, 112 Ala. 247, 20 So. 583; Mann v. Hyams, 101 Ala. 431, 13 So. 681.
We have held that judicial notice must be taken of the absence of a judg*587ment or decree supporting an appeal. Cooper v. Mann, supra; Russell v. Russell, supra.
There is no alternative but to dismiss the appeal.
Appeal dismissed.
SIMPSON, MERRILL and COLEMAN, JJ., concur.